 


114 HR 1188 IH: Credit Union Small Business Jobs Creation Act
U.S. House of Representatives
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1188 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2015 
Mr. Royce (for himself and Mr. Meeks) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Credit Union Act to provide certain credit unions with the authority to make additional member business loans, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Credit Union Small Business Jobs Creation Act. 2.Limits on member business loans (a)Revised limitation and criteriaEffective 6 months after the date of enactment of this Act, section 107A(a) of the Federal Credit Union Act (12 U.S.C. 1757a(a)) is amended to read as follows: 
 
(a)Limitation 
(1)In generalExcept as provided in paragraph (2), an insured credit union may not make any member business loan that would result in the total amount of such loans outstanding at that credit union at any one time to be equal to more than the lesser of— (A)1.75 times the actual net worth of the credit union; or 
(B)12.25 percent of the total assets of the credit union. (2)Additional AuthorityThe Board may approve an application by an insured credit union upon a finding that the credit union meets the criteria under this paragraph to make 1 or more member business loans that would result in a total amount of such loans outstanding at any one time of not more than 27.5 percent of the total assets of the credit union, if the credit union— 
(A)had member business loans outstanding at the end of each of the 4 consecutive quarters immediately preceding the date of the application, in a total amount of not less than 80 percent of the applicable limitation under paragraph (1); (B)is well capitalized, as defined in section 216(c)(1)(A); 
(C)can demonstrate at least 5 years of experience of sound underwriting and servicing of member business loans; (D)has the requisite policies and experience in managing member business loans; and 
(E)has satisfied other standards that the Board determines are necessary to maintain the safety and soundness of the insured credit union. (3)Effect of not being well capitalizedAn insured credit union that has made member business loans under an authorization under paragraph (2) and that is not, as of its most recent quarterly call report, well capitalized, may not make any member business loans until such time as the credit union becomes well capitalized, as reflected in a subsequent quarterly call report, and obtains the approval of the Board.. 
(b)Implementation 
(1)Tiered approval processThe Board shall develop a tiered approval process, under which an insured credit union gradually increases the amount of member business lending in a manner that is consistent with safe and sound operations, subject to the limits established under section 107A(a)(2) of the Federal Credit Union Act (as amended by this Act). The rate of increase under the process established under this paragraph may not exceed 30 percent per year. (2)Rulemaking requiredThe Board shall issue proposed rules, not later than 6 months after the date of enactment of this Act, to establish the tiered approval process required under paragraph (1). The tiered approval process shall establish standards designed to ensure that the new business lending capacity authorized under the amendment made by subsection (a) is being used only by insured credit unions that are well managed and well capitalized, as required by the amendments made under subsection (a) and as defined by the rules issued by the Board under this paragraph. 
(3)ConsiderationsIn issuing rules required under this subsection, the Board shall consider— (A)the experience level of the institutions, including a demonstrated history of sound member business lending; 
(B)the criteria under section 107A(a)(2) of the Federal Credit Union Act, as amended by this Act; and (C)such other factors as the Board determines necessary or appropriate. 
(c)Reports to Congress on Member Business Lending 
(1)Report of the Board 
(A)In GeneralNot later than 3 years after the date of enactment of this Act, the Board shall submit a report to Congress on member business lending by insured credit unions. (B)ReportThe report required under subparagraph (A) shall include— 
(i)the types and asset size of insured credit unions making member business loans and the member business loan limitations applicable to the insured credit unions; (ii)the overall amount and average size of member business loans by each insured credit union; 
(iii)the ratio of member business loans by insured credit unions to total assets and net worth; (iv)the performance of the member business loans, including delinquencies and net charge-offs; 
(v)the effect of this section on the number of insured credit unions engaged in member business lending, any change in the amount of member business lending, and the extent to which any increase is attributed to the change in the limitation in section 107A(a) of the Federal Credit Union Act, as amended by this Act; (vi)the number, types, and asset size of insured credit unions that were denied or approved by the Board for increased member business loans under section 107A(a)(2), as amended by this Act, including denials and approvals under the tiered approval process; 
(vii)the types and sizes of businesses that receive member business loans, the duration of the credit union membership of the businesses at the time of the loan, the types of collateral used to secure member business loans, and the income level of members receiving member business loans; and (viii)the effect of any increases in member business loans on the risk to the National Credit Union Share Insurance Fund and the assessments on insured credit unions. 
(2)GAO study and report 
(A)StudyThe Comptroller General of the United States shall conduct a study on the status of member business lending by insured credit unions, including— (i)trends in such lending; 
(ii)types and amounts of member business loans; (iii)the effectiveness of this section in enhancing small business lending; 
(iv)recommendations for legislative action, if any, with respect to such lending; and (v)any other information that the Comptroller General considers relevant with respect to such lending. 
(B)ReportNot later than 3 years after the date of enactment of this Act, the Comptroller General shall submit a report to Congress on the study required by subparagraph (A). (d)DefinitionsIn this section— 
(1)the term Board means the National Credit Union Administration Board; (2)the term insured credit union has the meaning given that term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); 
(3)the term member business loan has the meaning given that term in section 107A(c)(1) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1)); (4)the term net worth has the meaning given that term in section 107A(c)(2) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(2)); and 
(5)the term well capitalized has the meaning given that term in section 216(c)(1)(A) of the Federal Credit Union Act (12 U.S.C. 1709d(c)(1)(A)).  